Citation Nr: 1613021	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for strokes, to include as secondary to service-connected diabetes mellitus and Agent Orange exposure.

5.  Entitlement to service connection for diabetic cystopathy (claimed as bladder dysfunction).

6.  Entitlement to service connection for diabetic nephropathy.

7.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.

10.  Entitlement to an initial rating in excess of 10 percent prior to November 24, 2014 and 40 percent thereafter for generalized peripheral neuropathy of the upper left extremity.

11.  Entitlement to an initial rating in excess of 10 percent prior to November 24, 2014 and 30 percent thereafter for generalized peripheral neuropathy of the upper right extremity.

12.  Entitlement to an initial rating in excess of 10 percent for generalized peripheral neuropathy of the lower left extremity.

13.  Entitlement to an initial rating in excess of 10 percent for generalized peripheral neuropathy of the lower right extremity.

14.  Entitlement to an initial compensable rating for erectile dysfunction.

15.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

16.  Entitlement to an initial higher rate of special monthly compensation (SMC) based on loss of use of a creative organ.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned a 10 percent rating for each extremity, effective November 30, 2009.  Additionally, service connection for erectile dysfunction was granted and a noncompensable rating was assigned, effective November 30, 2009 and entitlement to SMC based on loss of use of creative organ was granted from November 30, 2009.  The rating decision also continued the 20 percent rating for diabetes mellitus and denied service connection for hyperlipemia, an eye disability, peripheral vascular disease, coronary artery disease, strokes, diabetic cystopathy, diabetic nephropathy, depressive disorder, hypertension, and entitlement to a TDIU.

Thereafter, in a December 2014 rating decision, the RO increased the rating for neuropathy of the upper left extremity to 40 percent and for peripheral neuropathy of the upper right extremity to 30 percent.  The effective date for the increased ratings was November 24, 2014.

The issues of entitlement to service connection for an eye disability, coronary artery disease, strokes, diabetic cystopathy, peripheral vascular disease, and depression, entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and diabetes mellitus, entitlement to a TDIU, and entitlement to a higher rate of SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  There is no objective showing or diagnosis of diabetic nephropathy disease at any time during the rating period on appeal.

2.  The weight of the evidence is against a finding that the Veteran's hypertension had its onset during military service or is otherwise related to such service, to include as secondary to service-connected diabetes mellitus.

3. High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

The VA's duty to notify was satisfied through a letter dated in December 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Relevant VA and private treatment records are of record.  The Board notes that in the Veteran's May 2011 substantive appeal, he indicated that he was receiving outpatient treatment for his service-connected disabilities.  As such, the Board has remanded the increased rating claims to obtain the outstanding treatment records.  The Board has also remanded the claims of service connection for hyperlipidemia, coronary artery disease, an eye condition, peripheral vascular disease, and diabetic cystopathy as the records may indicate that the conditions have been diagnosed since the filing of the claim.  However, as discussed below, the competent and credible evidence of record does not suggest that the Veteran has been diagnosed with diabetic nephropathy or that the appellant's hypertension is related to military service.  The Board does not find that any additional development would serve a useful purpose with regard to the issues adjudicated herein.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the service connection claims adjudicated herein as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that he suffers from diabetic nephropathy and hypertension.  Specifically, he contends that the conditions were caused or aggravated by his service-connected diabetes mellitus.

Service treatment records are negative for treatment for or a diagnosis of diabetic nephropathy or hypertension.  Post-service VA medical records are also negative for a diagnosis of diabetic nephropathy.  However, the records demonstrate a diagnosis of hypertension.

In a report following an October 2006 VA examination for the appellant's service-connected diabetes mellitus, a urinalysis evaluation of the kidney revealed no evidence of proteinuria and the microalbumin was reported as normal.  Creatinine and BUN were both within normal limits.  Diabetes mellitus and hypertension were diagnosed.  The examiner determined that hypertension was not related to diabetes mellitus because there was no evidence of proteinuria at the time of examination.  The examiner further determined that there was no evidence that the diagnosed hypertension had been aggravated by the service-connected diabetes mellitus.  

In a private treatment record dated in November 2009, the physician identified a number of known conditions that were considered secondary to a diagnosis of diabetes mellitus, to include nephropathy and high blood pressure.  She noted that the Veteran presented with symptoms of pathologies of the complications.  However, she did not confirm a diagnosis of nephropathy or determine whether nephropathy or hypertension were actual complications of the service-connected diabetes mellitus.

The Veteran was afforded a VA examination in January 2010.  At the time of the examination, it was noted that hypertension was diagnosed in 2005 and continuous medication was required to control the condition.  Following physical examination, the examiner diagnosed diabetes mellitus, hypertension, erectile dysfunction, and hyperlipidemia.  The examiner determined that there was no significant microalbuminuria; therefore, there was no evidence of diabetic nephropathy on examination.  Further, the examination did not show kidney disease.  The examiner determined that hypertension was not a complication of the appellant's service-connected diabetes mellitus.  He noted that both conditions started at the same time, therefore diabetes mellitus did not cause the hypertension.  Additionally, in the absence of diabetic neuropathy, diabetes mellitus could not cause and did not aggravate the hypertension.  

The Veteran was afforded an additional VA examination for his service-connected diabetes mellitus in November 2014.  At the time of the examination, the Veteran denied a history of renal disease, proteinuria, or nephropathy.  The examiner determined that the diagnosed hypertension was not caused or aggravated by the service-connected diabetes mellitus because there was no evidence of significant microalbuminuria to suggest nephropathy.






Analysis

Diabetic Nephropathy

Based on the evidence, the Board finds that service connection for diabetic nephropathy is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of the disorder or demonstrate that it has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffers from nephropathy, secondary to his service-connected diabetes mellitus.  However, such diagnosis is not supported by the appellant's medical treatment records.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for diabetic nephropathy have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for diabetic nephropathy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension 

While the record demonstrates that the Veteran currently suffers from hypertension, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, the service treatment records are negative for treatment for or a diagnosis of hypertension during military service.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  The Board notes that the Veteran was first diagnosed with hypertension in 2005, approximately 39 years after service.  The passage of so many years between the Veteran's separation from active service and the diagnosis of hypertension, while not dispositive, is evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In light of the foregoing, direct service connection for hypertension is not warranted.  In this regard, there is no contention of continuous symptomatology since service such as to enable an award pursuant to Walker.  

The Board has also considered awarding service connection on a secondary basis, however, there is no evidence suggesting that the Veteran's hypertension is proximately due to or aggravated by his service connected diabetes mellitus.  Notably, the January 2010 VA examiner determined that the appellant's diabetes mellitus started at the same of his hypertension, thus diabetes mellitus did not cause the appellant's hypertension.  Further, in the absence of diabetic nephropathy, diabetes could not cause and did not aggravate the appellant's hypertension.  Additionally, the November 2014 VA examiner also opined that the diagnosed hypertension was not caused or aggravated by the service-connected diabetes mellitus because there was no evidence of significant microalbuminuria to suggest nephropathy.  Thus, service connection on a secondary basis is not warranted.  

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record fails to show that hypertension manifested to a compensable degree within one year after his discharge from service in January 1966.  38 C.F.R. §§ 3.307(a) and 3.309(a).

The Board acknowledges the Veteran's assertion that his hypertension is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's hypertension.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hyperlipidemia

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood." Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994). Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.) The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection can only be granted for a disability resulting from disease or injury. See 38 U.S.C.A. § 1110. High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted. As such, service connection for high cholesterol is not warranted.



ORDER

Entitlement to service connection for diabetic nephropathy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hyperlipidemia is denied.


REMAND

In the Veteran's May 2011 substantive appeal (VA Form 9), he requested that outstanding VA treatment records for his service-connected disabilities be associated with the claims file.  On remand, outstanding VA treatment records must be obtained.

The Veteran was provided a VA examination in January 2010 for his claim of service connection for depression.  Following examination of the appellant, the examiner diagnosed depressive disorder and determined that the condition was not caused by or a result of the appellant's service-connected diabetes mellitus.  However, the examiner did not provide an opinion regarding aggravation or in-service incurrence.  Thus, an additional VA examination must be provided on remand.  

The Veteran was also afforded a VA examination in January 2010 for is claim of service connection for an eye disability.  The examiner diagnosed refractive error left eye, right severe visual impairment, bilateral senile cataracts, and right eye macular hole.  The examiner determined that the loss of right eye vision was caused by or a result of the macula hole.  The loss of left eye vision was caused by or a result of the appellant's refractive error.  The examiner also determined that loss of vision, including cataracts, was not caused by or a result of diabetes mellitus.  However, the examiner did not provide a rationale to support his findings.  Moreover, he did not provide an opinion regarding aggravation of the eye conditions by the serivce connected diabetes mellitus or determine whether any of the conditions were related to service.

Lastly, the Board notes that the claims for a TDIU and entitlement to a higher rate of SMC are inextricably intertwined with the issues remanded herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, entitlement to a TDIU and entitlement to a higler rate for SMC must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the disabilities remanded herein.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that 
further efforts to obtain those records would be futile.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

The examiner should identify all psychiatric disorders found on examination.  Thereafter, opinions should be provided for the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder has been aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  If any diagnosed psychiatric disorder is not caused or aggravated by the Veteran's service-connected diabetes mellitus is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is otherwise etiologically related to his period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

3.  Schedule the Veteran for a VA examination to determine the etiology of any eye condition.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

The examiner should identify all eye conditions found on examination.  Thereafter, opinions should be provided for the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye condition is caused by the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye condition has been aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  If any diagnosed eye condition is not caused or aggravated by the Veteran's service-connected diabetes mellitus is it at least as likely as not (50 percent or greater probability) that any diagnosed eye condition is otherwise etiologically related to his period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

4.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


